698 So.2d 391 (1997)
John WOODY, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1170.
District Court of Appeal of Florida, Fourth District.
August 27, 1997.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Sharon A. Wood, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The appellant argues that the trial court failed to conduct a full Nelson inquiry when appellant complained about his trial counsel. See Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973), approved, Hardwick v. State, 521 So.2d 1071 (Fla.1988). No inquiry was needed, however, since appellant did not complain that his counsel was incompetent, only that he was displeased with his trial preparation. See Gudinas v. State, 693 So.2d 953 (Fla. 1997); Moultrie v. State, 679 So.2d 25 (Fla. 4th DCA 1996).
Affirmed.
WARNER, KLEIN and SHAHOOD, JJ., concur.